PER CURIAM.
By way of interlocutory appeal, appellants-defendants challenge a summary judgment entered by the trial court finding that no genuine issue of material fact exists as to the liability of appellants.
Florida Appellate Rule 4.2(d) provides, inter alia:
“No record on appeal shall be required or permitted other than certified copies of the appeal papers and the judgment or order appealed from . . . The appendices shall contain full copies of all pleadings and other parts of the record needed to determine the appeal.” [Emphasis supplied.]
In support of their position that the summary judgment was improperly entered, appellants have attached in their appendix selected excerpts from depositions of certain witnesses which they contend mandates a reversal. Appellee correctly points out that appellants have failed to present to this Court all of the evidence considered by the trial court in rendering its summary judgment.
As we are deprived of the opportunity to review the evidence relied upon by the trial judge in rendering the instant summary judgment, the instant interlocutory appeal is dismissed. Okaloosa Island Authority v. Davis, 197 So.2d 835 (1 Fla.App. 1967).
Dismissed.
RAWLS, C. J., and JOHNSON, J., concur.
McCORD, J., dissents.